OPINION — AG — ** PRECINCT INSPECTOR — ELIGIBILITY ** QUESTION: BY WHAT MEANS CAN A PRECINCT INSPECTOR DETERMINE THE ELIGIBILITY OF A VOTER BROUGHT HIS PRECINCT BY A CHANGE IN PRECINCT BOUNDARY IF SUCH ELIGIBILITY MAY NOT BE REFLECTED IN THE PRECINCT REGISTRATION BOOK BY A REGISTRATION IN THE PRECINCT ? — IT WOULD APPEAR THAT THE PRECINCT INSPECTOR OF THE PRECINCT IN WHICH SAID VOTER (BY REASON OF SAID CHANGE IN PRECINCT BOUNDARY LINES) IS ENTITLED TO VOTE, SHOULD DETERMINE, BY AN EXAMINATION OF SAID VOTER'S REGISTRATION CERTIFICATE AND FROM OTHER INFORMATION HE MAY HAVE. CITE: 26 Ohio St. 74 [26-74], 26 Ohio St. 78 [26-78] (PRECINCT BOUNDARIES) (FRED HANSEN)